Exhibit 21.1 Subsidiaries of GAMCO Investors, Inc. The following table lists the direct and indirect subsidiaries of GAMCO Investors, Inc. (the “Company”), except those investment partnerships and offshore funds consolidated in accordance with FIN46R and EITF 04-5.In accordance with Item 601 (21) of Regulation S-K, the omitted subsidiaries considered in the aggregate as a single subsidiary would not constitute a “significant subsidiary” as defined under Rule 1-02(w) of Regulation S-X. Name Jurisdiction of Incorporation or Organization Gabelli Funds, LLC (100%-owned by the Company) New York GAMCO Asset Management Inc. (100%-owned by the Company) New York Gabelli Fixed Income, Inc. (100%-owned by the Company) New York GAMCO Asset Management (UK) Limited (100%-owned by the Company) United Kingdom Gabelli Securities, Inc. (92.1%-owned by the Company) Delaware Teton Advisors, Inc. (42.1%-owned by the Company) Delaware Gabelli & Company, Inc. (100%-owned by Gabelli Securities, Inc.) New York Gabelli & Partners LLC (100%-owned by Gabelli Securities, Inc.) Delaware Gabelli Fixed Income L.L.C. (100%-owned by Gabelli Fixed Income, Inc.) Delaware Gabelli Arbitrage Holdings LLC (100%-owned by the Company) Delaware Gabelli Trading Holdings LLC (100%-owned by the Company) Delaware GAMCO International Partners LLC (100%-owned by the Company) New York GAMCO Acquisition LLC (100%-owned by the Company) New York GAMCO Asset Management (Singapore) Pte. Ltd. (100%-owned by the Company) Singapore
